Case 3:19-cv-00243-JAG Document11 Filed 05/07/19 Page 1 of 1 PagelID# 184

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
JARED N. JOHNSON,
Plaintiff,
v. Civil Action No. 3:19-cv-243-JAG
EQUITYEXPERTS.ORG, LLC, et al.,
Defendants.
ORDER

 

On May 6, 2019, the plaintiff filed a notice of dismissal pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A)(i) as to one of the defendants in this case, Mark Bredow. (Dk. No. 9.) The
Court acknowledges this voluntary dismissal and DIRECTS the Clerk to terminate Mark Bredow
as a defendant in this case.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record and to the pro se plaintiff.

 

Isf (lef:

Date: 7 May 2019 John A. Gibney, Jr. 7/7,
Richmond, VA United States District Judge

 

 

 
